Citation Nr: 1128161	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  98-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active military service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1997 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The issue of service connection for high blood pressure is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's unit engaged in combat with the enemy. 

2.  The Veteran has a current medical diagnosis of PTSD which, along with secondary conditions, has been linked by competent evidence to combat exposure in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD, which he relates to service in Vietnam.  The Veteran stated that he was stationed in Camron Bay, Vietnam, at Camp Eagle in B Troop 2/17 Cavalry of the 101 Airborne Division.  See support statements dated in May 2006 and October 2007.  His DD 214 indicates that the Veteran's last duty assignment was A Company of the 2nd Battalion, 50th Infantry, 2nd Armd Division.  He reported that his first sergeant did not like him since he was racist.  He further reported that his squad was sent to confront the Vietnamese, the coordinates were wrong and they were bombarded by their own people and a sergeant from Guam was killed.  He reported that he found a skeleton that was booby trapped.  He stated that he was attacked by snipers and reported that the snipers killed Sergeant Sanders Reed, a radio operator, the physician, and wounded many others.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The following provision applies to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors:  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2010).

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning claims for PTSD was amended during the pendency of this claim.  The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of PTSD.  A July 1969 record showed that he was ordered to proceed to a hospital for approximately 90 days for medical treatment or dispensation.  The reason for the hospitalization was not provided.  His unit at the time was B Trp 2/17 Cav 107.  A December 1969 separation examination marked the Veteran's psychiatric system as normal, however, it was noted that he had fractured the right ankle and was on a temporary profile.  

Post-service, the Veteran was found to be disabled by Social Security Administrative (SSA) since January 23, 1970, the day of his discharge from service, due to a nervous condition.  

Post-service medical records include diagnoses of chronic schizophrenia, anxiety neurosis, generalized anxiety disorder, bipolar disorder, obsessive neurosis, depression, and PTSD.  

A June 1971 psychiatric examination diagnosed the Veteran with anxiety neurosis.  A January 1984 psychiatric examination diagnosed the Veteran with anxiety neurosis with depression and behavior disorder.  The physician found that the Veteran developed repetitive nightmares and dreams of battle trauma, insomnia, and anxiety with periodic outburst of hostile-aggressive behavior following his discharge from service.  An October 1987 psychiatric examination diagnosed the Veteran with schizophrenia, residual type.  

In March 1997 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination the Veteran reported that he thought a lot about his Vietnam experiences.  The diagnosis was generalized anxiety disorder.  

In January 1998 the Veteran was accorded another C&P mental disorders examination.  During the examination the Veteran first reported that he has been unemployed since his military service but then stated that he held jobs in factories for very short periods of time right after service.  The diagnosis was generalized anxiety disorder.  

In January 1999 the Veteran testified that he did not have mental problems before Vietnam.  He testified that he engaged in combat and stated that he was hospitalized due to nerves for approximately three days to a week.  He further testified that he was hospitalized because he was anxious and he picked a fight with a sergeant.  He also testified that he was hospitalized at Fort Hood after he returned from Vietnam.  

In September 2003, a private psychiatrist diagnosed the Veteran with bipolar disorder.  During the evaluation, the Veteran indicated that he has been a changed man since his return from Vietnam.  He reported that he was continually anxious, restless, unable to sleep, aggressive, and had mood swings.  

In June 2005 the Veteran was accorded another C&P mental disorders examination.  During the examination the Veteran reported that he was feeling sad, depressed, and irritable, with a loss of interest in daily living activities, a loss of energy, an inability to feel pressure in daily task, an inability to concentrate, anxiety, restlessness, and tension.  The diagnosis was depressive disorder, not otherwise specified.  The examiner determined that the evidence showed that the onset of the Veteran's depressive disorder, not otherwise specified was about five years prior when he started treatment at the Mayaguez VA Clinic with a depressive episode and therefore was not related to service.  

Statements from the Veteran reported that his first sergeant did not like him since he was racist.  He further reported that his squad was sent to confront Vietnamese soldiers and the coordinates were wrong, they were bombarded by their own people and a sergeant from Guam was killed.  He reported that he found a skeleton that was booby trapped in the Asha-Valley Mountains.  He stated that he was attacked by snipers in Chulai and reported that the snipers killed Sergeant Sanders Reed, a radio operator, the physician, and wounded many others.  He further reported that another soldier tried to kill him because he was racist against Puerto Ricans and blacks.  See support statements dated in May 2006 and October 2007.

In April 2006 statements, friends of the Veteran reported that the Veteran was a relaxed person, gentle, easy going, judicious, serene, and had control of his emotions and temperament before entering the Army.  It was stated that the Veteran was anxious, nervous, and impulsive after his discharge from the Army.  

In January 2010 the Veteran underwent a private psychological evaluation.  The examiner noted that the Veteran's unit saw extensive combat in Vietnam.  He found that the Veteran faced extreme combat stressors.  During the examination the Veteran reported having sleep disturbances and nightmares of episodes while he was in Vietnam.  He further stated that he could not forget the wounded and death of peers.  He was unable to concentrate, was restless, felt worthless, was irritable, and had a loss of interest for daily living activities.  He avoided television programs related to war.  The examiner found that the Veteran suffered from severe PTSD as a direct result of profoundly distressing combat experiences in Vietnam.  See DSM IV.  The examiner further found that the Veteran's PTSD has been present since the Veteran's return from Vietnam and has prevented him from making anything above a marginal living since that time.  He further found that, despite other psychiatric diagnoses exist in the record, it was his professional opinion that the Veteran's PTSD was his main psychiatric disability.  Any other symptoms that did not fit neatly into the PTSD diagnosis were clearly developed after the Veteran's return from service as secondary to the Veteran's PTSD.  He based his opinion upon a review of all the pertinent medical history and a personal psychological evaluation of the Veteran.  

The Board recognizes that the Veteran believes his current PTSD is related to service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  Moreover, VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

In this case, the Board finds the Veteran's statements regarding his experiences with his unit in Vietnam to be competent, credible, probative, and consistent with the unit reports provided by the representative.  His MOS in service was 76Y20, Unit/Armorer Supply Specialist.  The Board also finds the April 2006 buddy statements are competent, credible, and probative as to the changes the Veteran underwent following his discharge from service.  The Veteran has reported that his squad was sent to confront Vietnamese soldiers, the coordinates were wrong and they were bombarded by their own people and a sergeant from Guam was killed.  He further reported that he found a skeleton in the Asha-Valley Mountains that was booby trapped.  He stated that he was attacked by snipers in Chulai and reported that the snipers killed Sergeant Sanders Reed, a radio operator, the physician, and wounded many others.  There is no evidence to refute his lay assertions.  

The June 2005 examiner determined that the evidence showed that the onset of the Veteran's depressive disorder, not otherwise specified was about five years prior when he started treatment at the Mayaguez VA Clinic with a depressive episode and therefore was not related to service.  The January 2010 physician found that that the Veteran's PTSD has been present since the Veteran's return from Vietnam.  He noted that the Veteran exhibited symptoms of PTSD upon his examination in 1971.  Moreover, SSA has found the Veteran disabled from a psychiatric disorder effective the day of his discharge from the military.  The private examiner further found that the Veteran suffered from severe PTSD as a direct result of profoundly distressing combat experiences in Vietnam.  He based his opinion on a review of all the medical history and a personal psychological evaluation of the Veteran.  Moreover, the examiner found that the Veteran's PTSD was his main psychiatric disability and any other symptoms that did not fit neatly into the PTSD diagnosis were clearly developed after the Veteran's return from service as secondary to the Veteran's PTSD.  The June 2005 opinion is against a finding of an acquired psychiatric disorder related to service and the January 2010 private examiner is for a finding of PTSD related to the Veteran's experiences in service.  The private examiner provided a well-reasoned opinion based on the medical history, including records generated in close proximity to service.  This evidence outweighs the other medical evidence of record which determined that the onset of the Veteran's depressive disorder occurred when he started treatment at the Mayaguez VA Clinic and therefore was not related to service.  The VA examiner did not take into account the entire psychiatric history from the date of separation from service.  Accordingly, the Board finds the most probative evidence to be in support of service connection for an acquired psychiatric disorder, to include PTSD.  38 C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

In addition to the foregoing, the Veteran seeks entitlement to service connection for high blood pressure.  In a letter dated in November 2008, the RO notified the Veteran that his claim for entitlement to service connection for high blood pressure was denied.  The Veteran filed a notice of disagreement in August 2009 as to that determination.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the denial of service connection for high blood pressure, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

Issue the Veteran a statement of the case for the issue of service connection for high blood pressure.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


